Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 1 of 14 Page ID #:153
                                      NOTE: CHANGES MADE BY THE COURT


    1   JILL WILLIAMS – State Bar No. 221793
        DANIELLE C. FOSTER – State Bar No. 281385
    2   CARPENTER, ROTHANS          & DUMONT
        500 S. Grand Avenue, 19th Floor
    3   Los Angeles, CA 90071
        (213) 228-0400 / (213) 228-0401 (fax)
    4   jwilliams@crdlaw.com / dfoster@crdlaw.com
    5   Attorneys for Defendant County of Los Angeles
    6
        Humberto M. Guizar, Esq., (SBN 125769)
    7   hguizar@ghclegal.com
        GUIZAR, HENDERSON & CARRAZCO, L.L.P.
    8   18301 Irvine Blvd.
        Tustin, CA 92780
    9   Telephone No.: (714) 541-8600
        Facsimile No.: (714) 541-8601
   10
        Attorney for Plaintiffs
   11
   12
   13                        UNITED STATES DISTRICT COURT
   14                      CENTRAL DISTRICT OF CALIFORNIA
   15
   16   A.S.M.V., V.R.V., A.C.V., Minors, by )      Case No.: 2:19-cv-06158-DMG-PLA
        and through their guardian ad litem  )
   17   VICTORIA K. CASTRO, successors in )
        interest to ADRIAN VILCHES,          )      ** DISCOVERY MATTER **
   18                                        )
                     Plaintiffs,             )
   19                                        )      STIPULATED PROTECTIVE
               vs.                           )      ORDER
   20   COUNTY OF LOS ANGELES; DOES ))
        1 through 10, inclusive,             )
   21
                     Defendants.             )      Hon. Paul L. Abrams
   22                                        )      U.S. Chief Magistrate Judge
                                             )
   23                                        )
   24
   25         IT IS HEREBY STIPULATED by and among the parties hereto, through
   26   their respective counsel of record as follows:
   27   ///
   28   ///

                                           -1-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 2 of 14 Page ID #:154




    1   I.    PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential and
    3   private information for which special protection from public disclosure and from
    4   use for any purpose other than prosecuting this litigation may be warranted.
    5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
    6   following Stipulated Protective Order. The parties acknowledge that this Order
    7   does not confer blanket protections on all disclosures or responses to discovery and
    8   that the protection it affords from public disclosure and use extends only to the
    9   limited information or items that are entitled to confidential treatment under the
   10   applicable legal principles. The parties further acknowledge, as set forth in
   11   Section XIII(C), below, that this Stipulated Protective Order does not entitle them
   12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   13   procedures that must be followed and the standards that will be applied when a
   14   party seeks permission from the court to file material under seal.
   15   II.   GOOD CAUSE STATEMENT
   16         This action is likely to involve confidential and private information for
   17   which special protection from public disclosure and from use for any purpose other
   18   than prosecution of this action is warranted. Such confidential materials and
   19   information consist of, among other things, Los Angeles County Sheriff’s
   20   Department investigations, coroner’s reports, medical records, information
   21   implicating privacy rights of third parties, and information otherwise generally
   22   unavailable to the public, or which may be privileged or otherwise protected from
   23   disclosure under state or federal statutes, court rules, case decisions, or common
   24   law. Accordingly, to expedite the flow of information, to facilitate the prompt
   25   resolution of disputes over confidentiality of discovery materials, to adequately
   26   protect information the parties are entitled to keep confidential, to ensure that the
   27   parties are permitted reasonable necessary uses of such material in preparation for
   28   and in the conduct of trial, to address their handling at the end of the litigation, and
                                           -2-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 3 of 14 Page ID #:155




    1   serve the ends of justice, a protective order for such information is justified in this
    2   matter. It is the intent of the parties that information will not be designated as
    3   confidential for tactical reasons and that nothing be so designated without a good
    4   faith belief that it has been maintained in a confidential, non-public manner, and
    5   there is good cause why it should not be part of the public record of this case.
    6   III.   DEFINITIONS
    7          A.     Action: This pending federal law suit.
    8          B.     Challenging Party: A Party or Non-Party that challenges the
    9   designation of information or items under this Order.
   10          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
   11   how it is generated, stored or maintained) or tangible things that qualify for
   12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   13   the Good Cause Statement.
   14          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
   15   their support staff).
   16          E.     Designating Party: A Party or Non-Party that designates information
   17   or items that it produces in disclosures or in responses to discovery as
   18   “CONFIDENTIAL.”
   19          F.     Disclosure or Discovery Material: All items or information, regardless
   20   of the medium or manner in which it is generated, stored, or maintained (including,
   21   among other things, testimony, transcripts, and tangible things), that are produced
   22   or generated in disclosures or responses to discovery in this matter.
   23          G.     Expert: A person with specialized knowledge or experience in a
   24   matter pertinent to the litigation who has been retained by a Party or its counsel to
   25   serve as an expert witness or as a consultant in this Action.
   26          H.     House Counsel: Attorneys who are employees of a Party to this
   27   Action. House Counsel does not include Outside Counsel of Record or any other
   28   outside counsel.
                                             -3-
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 4 of 14 Page ID #:156




    1         I.     Non-Party: Any natural person, partnership, corporation, association,
    2   or other legal entity not named as a Party to this action.
    3         J.     Outside Counsel of Record: Attorneys who are not employees of a
    4   Party to this Action but are retained to represent or advise a party to this Action
    5   and have appeared in this Action on behalf of that Party or are affiliated with a law
    6   firm which has appeared on behalf of that Party, and includes support staff.
    7         K.     Party: Any Party to this Action, including all of its officers, directors,
    8   employees, consultants, retained experts, and Outside Counsel of Record (and their
    9   support staffs).
   10         L.     Producing Party: A Party or Non-Party that produces Disclosure or
   11   Discovery Material in this Action.
   12         M.     Professional Vendors: Persons or entities that provide litigation
   13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   15   and their employees and subcontractors.
   16         N.     Protected Material: Any Disclosure or Discovery Material that is
   17   designated as “CONFIDENTIAL.”
   18         O.     Receiving Party: A Party that receives Disclosure or Discovery
   19   Material from a Producing Party.
   20   IV.   SCOPE
   21         The protections conferred by this Stipulation and Order cover not only
   22   Protected Material (as defined above), but also: (1) any information copied or
   23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   24   compilations of Protected Material; and (3) any testimony, conversations, or
   25   presentations by Parties or their Counsel that might reveal Protected Material. Any
   26   use of Protected Material at trial shall be governed by the orders of the trial judge.
   27   This Order does not govern the use of Protected Material at trial.
   28   ///
                                           -4-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 5 of 14 Page ID #:157




    1   V.    DURATION
    2         Even after final disposition of this litigation, the confidentiality obligations
    3   imposed by this Order shall remain in effect until a Designating Party agrees
    4   otherwise in writing or a court order otherwise directs. Final disposition shall be
    5   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
    6   with or without prejudice; and (2) final judgment herein after the completion and
    7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    8   including the time limits for filing any motions or applications for extension of
    9   time pursuant to applicable law.
   10   VI.   DESIGNATING PROTECTED MATERIAL
   11         A.     Exercise of Restraint and Care in Designating Material for Protection.
   12         Each Party or Non-Party that designates information or items for protection
   13   under this Order must take care to limit any such designation to specific material
   14   that qualifies under the appropriate standards. The Designating Party must
   15   designate for protection only those parts of material, documents, items, or oral or
   16   written communications that qualify so that other portions of the material,
   17   documents, items, or communications for which protection is not warranted are not
   18   swept unjustifiably within the ambit of this Order.
   19         Mass, indiscriminate, or routinized designations are prohibited.
   20   Designations that are shown to be clearly unjustified or that have been made for an
   21   improper purpose (e.g., to unnecessarily encumber the case development process
   22   or to impose unnecessary expenses and burdens on other parties) may expose the
   23   Designating Party to sanctions.
   24         If it comes to a Designating Party’s attention that information or items that it
   25   designated for protection do not qualify for protection, that Designating Party must
   26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   27         B.     Manner and Timing of Designations. Except as otherwise provided in
   28   this Order (see, e.g., second paragraph of Section VI(B)(1) below), or as otherwise
                                           -5-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 6 of 14 Page ID #:158




    1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    2   under this Order must be clearly so designated before the material is disclosed or
    3   produced.
    4         Designation in conformity with this Order requires:
    5                1.     For information in documentary form (e.g., paper or electronic
    6   documents, but excluding transcripts of depositions or other pretrial or trial
    7   proceedings), that the Producing Party affix at a minimum, the legend
    8   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    9   contains protected material. If only a portion or portions of the material on a page
   10   qualifies for protection, the Producing Party also must clearly identify the
   11   protected portion(s) (e.g., by making appropriate markings in the margins).
   12         A Party or Non-Party that makes original documents available for inspection
   13   need not designate them for protection until after the inspecting Party has indicated
   14   which documents it would like copied and produced. During the inspection and
   15   before the designation, all of the material made available for inspection shall be
   16   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   17   documents it wants copied and produced, the Producing Party must determine
   18   which documents, or portions thereof, qualify for protection under this Order.
   19   Then, before producing the specified documents, the Producing Party must affix
   20   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   21   only a portion or portions of the material on a page qualifies for protection, the
   22   Producing Party also must clearly identify the protected portion(s) (e.g., by making
   23   appropriate markings in the margins).
   24                2.     For testimony given in depositions that the Designating Party
   25   identify the Disclosure or Discovery Material on the record, before the close of the
   26   deposition all protected testimony.
   27                3.     For information produced in some form other than documentary
   28   and for any other tangible items, that the Producing Party affix in a prominent
                                           -6-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 7 of 14 Page ID #:159




    1   place on the exterior of the container or containers in which the information is
    2   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
    3   information warrants protection, the Producing Party, to the extent practicable,
    4   shall identify the protected portion(s).
    5         C.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
    6   failure to designate qualified information or items does not, standing alone, waive
    7   the Designating Party’s right to secure protection under this Order for such
    8   material. Upon timely correction of a designation, the Receiving Party must make
    9   reasonable efforts to assure that the material is treated in accordance with the
   10   provisions of this Order.
   11   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   12         A.     Timing of Challenges. Any Party or Non-Party may challenge a
   13   designation of confidentiality at any time that is consistent with the Court’s
   14   Scheduling Order.
   15         B.     Meet and Confer. The Challenging Party shall initiate the dispute
   16   resolution process under Local Rule 37.1 et seq.
   17         C.     The burden of persuasion in any such challenge proceeding shall be
   18   on the Designating Party. Frivolous challenges, and those made for an improper
   19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   20   parties) may expose the Challenging Party to sanctions. Unless the Designating
   21   Party has waived or withdrawn the confidentiality designation, all parties shall
   22   continue to afford the material in question the level of protection to which it is
   23   entitled under the Producing Party’s designation until the Court rules on the
   24   challenge.
   25   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
   26         A.     Basic Principles. A Receiving Party may use Protected Material that
   27   is disclosed or produced by another Party or by a Non-Party in connection with
   28   this Action only for prosecuting, defending, or attempting to settle this Action.
                                           -7-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 8 of 14 Page ID #:160




    1   Such Protected Material may be disclosed only to the categories of persons and
    2   under the conditions described in this Order. When the Action has been
    3   terminated, a Receiving Party must comply with the provisions of Section XIV
    4   below (FINAL DISPOSITION).
    5         Protected Material must be stored and maintained by a Receiving Party at a
    6   location and in a secure manner that ensures that access is limited to the persons
    7   authorized under this Order.
    8         B.       Disclosure of “CONFIDENTIAL” Information or Items. Unless
    9   otherwise ordered by the court or permitted in writing by the Designating Party, a
   10   Receiving Party may disclose any information or item designated
   11   “CONFIDENTIAL” only to:
   12                  1.   The Receiving Party’s Outside Counsel of Record in this
   13   Action, as well as employees of said Outside Counsel of Record to whom it is
   14   reasonably necessary to disclose the information for this Action;
   15                  2.   The officers, directors, and employees (including House
   16   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
   17   this Action;
   18                  3.   Experts (as defined in this Order) of the Receiving Party to
   19   whom disclosure is reasonably necessary for this Action and who have signed the
   20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   21                  4.   The court and its personnel;
   22                  5.   Court reporters and their staff;
   23                  6.   Professional jury or trial consultants, mock jurors, and
   24   Professional Vendors to whom disclosure is reasonably necessary for this Action
   25   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
   26   A);
   27                  7.   The author or recipient of a document containing the
   28   information or a custodian or other person who otherwise possessed or knew the
                                           -8-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 9 of 14 Page ID #:161




    1   information;
    2                  8.    During their depositions, witnesses ,and attorneys for witnesses,
    3   in the Action to whom disclosure is reasonably necessary provided: (i) the
    4   deposing party requests that the witness sign the form attached as Exhibit A hereto;
    5   and (ii) they will not be permitted to keep any confidential information unless they
    6   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
    7   otherwise agreed by the Designating Party or ordered by the court. Pages of
    8   transcribed deposition testimony or exhibits to depositions that reveal Protected
    9   Material may be separately bound by the court reporter and may not be disclosed
   10   to anyone except as permitted under this Stipulated Protective Order; and
   11                  9.    Any mediator or settlement officer, and their supporting
   12   personnel, mutually agreed upon by any of the parties engaged in settlement
   13   discussions.
   14   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
   15   PRODUCED IN OTHER LITIGATION
   16         If a Party is served with a subpoena or a court order issued in other litigation
   17   that compels disclosure of any information or items designated in this Action as
   18   “CONFIDENTIAL,” that Party must:
   19         A.       Promptly notify in writing the Designating Party. Such notification
   20   shall include a copy of the subpoena or court order;
   21         B.       Promptly notify in writing the party who caused the subpoena or order
   22   to issue in the other litigation that some or all of the material covered by the
   23   subpoena or order is subject to this Protective Order. Such notification shall
   24   include a copy of this Stipulated Protective Order; and
   25         C.       Cooperate with respect to all reasonable procedures sought to be
   26   pursued by the Designating Party whose Protected Material may be affected.
   27         If the Designating Party timely seeks a protective order, the Party served
   28   with the subpoena or court order shall not produce any information designated in
                                            -9-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 10 of 14 Page ID #:162




     1   this action as “CONFIDENTIAL” before a determination by the court from which
     2   the subpoena or order issued, unless the Party has obtained the Designating Party’s
     3   permission. The Designating Party shall bear the burden and expense of seeking
     4   protection in that court of its confidential material and nothing in these provisions
     5   should be construed as authorizing or encouraging a Receiving Party in this Action
     6   to disobey a lawful directive from another court.
     7   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     8   PRODUCED IN THIS LITIGATION
     9         A.     The terms of this Order are applicable to information produced by a
    10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    11   produced by Non-Parties in connection with this litigation is protected by the
    12   remedies and relief provided by this Order. Nothing in these provisions should be
    13   construed as prohibiting a Non-Party from seeking additional protections.
    14         B.     In the event that a Party is required, by a valid discovery request, to
    15   produce a Non-Party’s confidential information in its possession, and the Party is
    16   subject to an agreement with the Non-Party not to produce the Non-Party’s
    17   confidential information, then the Party shall:
    18                1.     Promptly notify in writing the Requesting Party and the Non-
    19   Party that some or all of the information requested is subject to a confidentiality
    20   agreement with a Non-Party;
    21                2.     Promptly provide the Non-Party with a copy of the Stipulated
    22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    23   specific description of the information requested; and
    24                3.     Make the information requested available for inspection by the
    25   Non-Party, if requested.
    26         C.     If the Non-Party fails to seek a protective order from this court within
    27   14 days of receiving the notice and accompanying information, the Receiving
    28   Party may produce the Non-Party’s confidential information responsive to the
                                           -10-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 11 of 14 Page ID #:163




     1   discovery request. If the Non-Party timely seeks a protective order, the Receiving
     2   Party shall not produce any information in its possession or control that is subject
     3   to the confidentiality agreement with the Non-Party before a determination by the
     4   court. Absent a court order to the contrary, the Non-Party shall bear the burden
     5   and expense of seeking protection in this court of its Protected Material.
     6   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     7         If a Receiving Party learns that, by inadvertence or otherwise, it has
     8   disclosed Protected Material to any person or in any circumstance not authorized
     9   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    10   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    11   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    12   the person or persons to whom unauthorized disclosures were made of all the terms
    13   of this Order, and (d) request such person or persons to execute the
    14   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    15   A.
    16   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
    17   OTHERWISE PROTECTED MATERIAL
    18         When a Producing Party gives notice to Receiving Parties that certain
    19   inadvertently produced material is subject to a claim of privilege or other
    20   protection, the obligations of the Receiving Parties are those set forth in Federal
    21   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    22   whatever procedure may be established in an e-discovery order that provides for
    23   production without prior privilege review. Pursuant to Federal Rule of Evidence
    24   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    25   of a communication or information covered by the attorney-client privilege or
    26   work product protection, the parties may incorporate their agreement in the
    27   stipulated protective order submitted to the court.
    28   ///
                                           -11-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 12 of 14 Page ID #:164




     1   XIII. MISCELLANEOUS
     2         A.     Right to Further Relief. Nothing in this Order abridges the right of
     3   any person to seek its modification by the Court in the future.
     4         B.     Right to Assert Other Objections. By stipulating to the entry of this
     5   Protective Order no Party waives any right it otherwise would have to object to
     6   disclosing or producing any information or item on any ground not addressed in
     7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
     8   any ground to use in evidence of any of the material covered by this Protective
     9   Order.
    10         C.     Filing Protected Material. A Party that seeks to file under seal any
    11   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    12   may only be filed under seal pursuant to a court order authorizing the sealing of the
    13   specific Protected Material at issue; good cause must be shown for the under
    14   seal filing. If a Party’s request to file Protected Material under seal is denied by
    15   the court, then the Receiving Party may file the information in the public record
    16   unless otherwise instructed by the court.
    17   XIV. FINAL DISPOSITION
    18         After the final disposition of this Action, as defined in Section V, within 60
    19   days of a written request by the Designating Party, each Receiving Party must
    20   return all Protected Material to the Producing Party or destroy such material. As
    21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    22   compilations, summaries, and any other format reproducing or capturing any of the
    23   Protected Material. Whether the Protected Material is returned or destroyed, the
    24   Receiving Party must submit a written certification to the Producing Party (and, if
    25   not the same person or entity, to the Designating Party) by the 60 day deadline that
    26   (1) identifies (by category, where appropriate) all the Protected Material that was
    27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    28   copies, abstracts, compilations, summaries or any other format reproducing or
                                           -12-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 13 of 14 Page ID #:165




     1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
     2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
     3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
     4   and trial exhibits, expert reports, attorney work product, and consultant and expert
     5   work product, even if such materials contain Protected Material. Any such archival
     6   copies that contain or constitute Protected Material remain subject to this
     7   Protective Order as set forth in Section V.
     8         Any violation of this Order may be punished by any and all appropriate
     9   measures including, without limitation, contempt proceedings and/or monetary
    10   sanctions.
    11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    12   DATED: August 4, 2020                   CARPENTER, ROTHANS & DUMONT
    13                                           /s/ Danielle Foster
                                           By: ___________________________________
    14
                                               Jill Williams
    15                                         Danielle C. Foster
                                               Attorneys for Defendant
    16
    17
         DATED: August 4, 2020                   GUIZAR, HENDERSON & CARRAZCO
    18
    19                                          /s/ Humberto Guizar
                                           By: ___________________________________
    20                                         Humberto Guizar
    21                                         Attorney for Plaintiffs

    22
    23
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    24
    25
         DATED: August 4, 2020                   ___________________________________
    26                                           Honorable Paul L. Abrams
    27                                           United States Chief Magistrate Judge

    28
                                           -13-
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06158-DMG-PLA Document 32 Filed 08/04/20 Page 14 of 14 Page ID #:166




     1                                       EXHIBIT A
     2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3   I, _____________________________ [print or type full name], of
     4   _________________ [print or type full address], declare under penalty of perjury
     5   that I have read in its entirety and understand the Stipulated Protective Order that
     6   was issued by the United States District Court for the Central District of California
     7   on [date] in the case of A.S.M.V., et al. v. County of Los Angeles, et al., bearing
     8   case number 2:19-cv-06158-DMG-PLA. I agree to comply with and to be bound
     9   by all the terms of this Stipulated Protective Order and I understand and
    10   acknowledge that failure to so comply could expose me to sanctions and
    11   punishment in the nature of contempt. I solemnly promise that I will not disclose
    12   in any manner any information or item that is subject to this Stipulated Protective
    13   Order to any person or entity except in strict compliance with the provisions of this
    14   Order. I further agree to submit to the jurisdiction of the United States District
    15   Court for the Central District of California for the purpose of enforcing the terms
    16   of this Stipulated Protective Order, even if such enforcement proceedings occur
    17   after termination of this action. I hereby appoint __________________________
    18   [print or type full name] of _______________________________________ [print
    19   or type full address and telephone number] as my California agent for service of
    20   process in connection with this action or any proceedings related to enforcement of
    21   this Stipulated Protective Order.
    22   Date: ______________________________________
    23   City and State where sworn and signed: _________________________________
    24   Printed name: _______________________________
    25   Signature: __________________________________
    26
    27
    28

                                           -14-
                               STIPULATED PROTECTIVE ORDER
